  USDC IN/ND case 2:14-cv-00101-JEM document 147 filed 12/04/18 page 1 of 1

 AO 450 (Rev. 01/09)   Judgment in a Civil Action



                            UNITED STATES DISTRICT COURT
                                                       for the
                                            Northern District of Indiana

RICHARD SPINNENWEBER,
     Plaintiff
             v.                                                     Civil Action No.   2:14-CV-101
ROBERT LADUCER, and RED
RIVER SUPPLY INCORPORATED
     Defendants

                                     JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):
X The Plaintiff, Richard Spinnenweber, recover from the Defendants, Robert Laducer, and Red
River Supply Incorporated, damages in the amount of One Million Dollars, ($1,000,000.00) plus
post-judgment interest at the rate of 2.7 %.

☐ the plaintiff recover nothing, the action is dismissed on the merits, and the defendant
recover costs from the plaintiff                                              .

☐ Other:
This action was (check one):

X Tried to a jury with Magistrate Judge John E. Martin presiding, and the jury has rendered a
verdict.

☐ tried by Judge
without a jury and the above decision was reached.

☐ decided by Judge                                           on a

DATE: 12/4/2018                                              ROBERT TRGOVICH, CLERK OF COURT
                                                              by  /s/Susan Brown Nickerson
                                                                  Signature of Clerk or Deputy Clerk
